DISMISS; and Opinion Filed February 6, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00500-CR


                      MARLON CHRISTOPHER BROWN, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F11-59492-I

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

130500F.U05